In a matrimonial action in which the parties were divorced by judgment dated December 3, 1979, the plaintiff wife appeals from so much of an order of the Supreme Court, Suffolk County (Dunn, J.), dated June 26, 1990, as denied that branch of her motion which was to modify a stipulation of settlement, and the defendant husband cross-appeals from so much of the same order as directed him to prepare and file a current net worth statement.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements; and it is further,
Ordered that the cross appeal is dismissed as abandoned, without costs or disbursements.
The court did not err in denying the plaintiff’s application to vacate or modify the parties’ agreement concerning exclu*485sive occupancy of the marital residence (see, Bossom v Bossom, 141 AD2d 794; Matter of Boden v Boden, 42 NY2d 210). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.